Citation Nr: 0017520	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Evaluation of service-connected residuals of a splenectomy, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from October 1972 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the VA 
RO, which granted a claim of service connection for residuals 
of a splenectomy, and assigned a 20 percent evaluation. 

In May 1999, the veteran's sworn testimony was obtained 
before the undersigned Traveling Member of the Board sitting 
at the RO (Travel Board hearing).  In September 1999, the 
Board remanded the claim on appeal for development, which has 
since been completed per VA examination in March 2000.  

As noted by the Board in September 1999, the veteran's appeal 
of the rating was initiated following an original award.  
Consequently, the rating issue on appeal is not the result of 
a claim for "increased" entitlement, rather one involving 
the propriety of the original evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

There is no competent or medical evidence of systemic 
infections, encapsulated bacteria, or other complications of 
service-connected residuals of a splenectomy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a splenectomy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.117, Diagnostic Code 7706 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  However, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Regulations also 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2.  

In a VA RO rating decision of June 1997, the veteran's March 
1997 claim of service connection for residuals of a 
splenectomy was granted, and a 20 percent disability 
evaluation was assigned.  The veteran questions the propriety 
of the original 20 percent evaluation assigned, asserting 
that since his 1973 in-service splenectomy he has been unable 
to fight colds and other sicknesses.  In his substantive 
appeal, he contends that his service-connected residuals of a 
splenectomy include a constant cold, cough, sore throat, and 
influenza-type symptoms, as well as a constant feeling of 
tiredness and an inability to exercise and maintain a state 
of fitness.  At his May 1999 Travel Board hearing, he 
testified that his frequent colds, infections, and fevers 
result in bronchitis and pneumonia, and that these symptoms 
are so severe that he can no longer enjoy recreational 
hunting, winter sports with his family, and that these 
interfere with his employment.  

As a historical note, the Board observes the veteran's 
service medical records show he sustained a left lower chest 
injury in July 1973 as a result of being kicked by a horse at 
the stables of Fort Campbell, Kentucky.  While he was 
initially released with no further diagnosis, he returned to 
the hospital the next day with complaints of continued 
abdominal pain.  An exploratory laparotomy revealed a 
ruptured spleen, which was removed.  No operative or post-
operative complications, complaints, further treatment, or 
residuals are noted in the veteran's remaining service 
medical records.  On physical examination in August 1975, 
prior to separation from service effective in October of that 
year, the veteran was noted to have an abdominal scar.  No 
abnormalities or complaints were reported, and the examiner 
noted no significant interval medical history.  While the 
examiner noted a status-post splenectomy "3 years ago," the 
veteran stated he was presently in good health.  Moreover, 
the veteran specifically denied (he placed a checked next to 
a box labeled NO) any ear, nose or throat trouble; chronic or 
frequent colds; sinusitis; hay fever; asthma; and, he denied 
any chronic cough.  

Given the veteran's assertions on appeal, the Board has 
reviewed the private medical treatment records, dated from 
1988 to 1993, very closely.  The veteran is shown to have 
received treatment for the following: impacted left ear 
cerumen in May 1988 and June 1993, and bilateral impacted 
cerumen in March 1992 and June 1993; cold-cough, September 
1988, with notation one week later that the patient was not 
improving, no further notation thereafter; a sore throat, 
December 1991, with notation of "no temp"; upper 
respiratory infection (URI) in September 1988, December 1991, 
and March 1997, and URI with probable low grade sinusitis 
later in March 1997; and serous otitis, in December 1991.  An 
August 1995 private treatment record is not pertinent to the 
issue on appeal.  

VA treatment records, dated October 1997 to November 1999, 
show treatment for gastroesophageal reflux disease (GERD), as 
well as occasional URI, with complaints of a sore throat and 
cough, in February 1998.  In  October 1998, the veteran was 
seen for complaints of excessive snoring at night while 
sleeping.  

In May 1999, the veteran's sworn testimony was obtained at a 
Travel Board hearing.  At that time, the veteran gave 
testimony in support of his claim, as noted above.  He also 
asserted that he receives no ongoing treatment at the VA, 
other than treatment for colds and coughs in the winter, 
annually.  

Per the September 1999 Board Remand request, the veteran was 
provided a VA examination for hemic disorders in March 2000.  
At that time, the veteran reported feeling "a little 
weaker" ever since an in-service splenectomy in 1973.  The 
veteran reported that he has colds more frequently and that 
they last longer-all winter long-as a result of his 
splenectomy.  The veteran reported that his cough is 
associated with chronic nasal congestion and intermittent 
sore throats.  The veteran reported having a cold currently, 
and he denied use of nasal sprays.  The veteran also denied 
any treatment for pneumonia or meningitis, or hospital 
admission for any infection.  He denied treatment for his 
colds in the past, primarily due to the financial cost of 
such treatment.  On examination, the nasal mucosa appeared 
pink and healthy, with slight clear drainage.  No gross 
abnormalities were appreciated.  The lungs appeared clear to 
auscultation bilaterally and there were no wheezes 
appreciated.  An abdominal scar was noted, 21 cm. x 1.5 cm., 
located vertically, which was non-tender and slightly pinkish 
in color, otherwise unremarkable.  The diagnoses were status 
post splenectomy, and GERD.  

The VA examining physician specifically gave the opinion that 
there were no documented severe infections with encapsulated 
organisms, which are the types of infections usually 
associated with status post splenectomy.  The examiner also 
pointed out that these would be recurrent or severe 
infections involving bacteria such as H flu or pneumococcus, 
usually manifested as pneumonia or meningitis.  It was 
further opined that it is difficult to attribute increased 
frequency of colds or cold-symptoms to splenectomy, as these 
symptoms are "more likely" secondary to an undiagnosed 
allergic condition, or to GERD.  The veteran's laboratory, 
blood-work, and immune studies were unremarkable; the 
examiner opined that these do not indicate any superimposed 
immunodeficiency.  

The criteria of Diagnostic Code 7706 for "Splenectomy" 
provide that a 20 percent disability rating will be assigned.  
Complications such as systemic infections with encapsulated 
bacteria are rated separately.  38 C.F.R. § 4.117, Diagnostic 
Code 7706 (1999).  Under Diagnostic Code 7707, a healed 
spleen injury is rated on any residuals.  

The 20 percent rating is the maximum rating that is available 
under the Schedule for the veteran's service-connected 
residuals of a splenectomy.  The veteran has testified under 
oath that he has constant colds and coughs, however, there is 
no medical evidence to indicate that this is true.  To the 
contrary, the private and VA treatment records show no more 
than occasional treatment for such symptoms-not even on an 
annual basis.  Moreover, no private or VA examiner, 
physician, or health care professional has attributed any 
symptom or disorder to the veteran's service-connected 
splenectomy.  

The Board takes particular note of the medical opinion of the 
March 2000 VA examining physician, who states that the 
veteran's reported symptoms are more likely due to an 
undiagnosed allergy, or to GERD.  The salient point is that 
the veteran's VA claims file is devoid of any evidence of 
systemic infections.  Accordingly, no basis for an evaluation 
in excess of 20 percent, for any period of time during the 
pending appeal, is of record.  The claim must be denied as 
against the overwhelming weight of the evidence.  

In finding so, the Board noted that the regulation 
contemplates assignment of separate evaluations for 
complications of a splenectomy, such as systemic infections, 
if manifested to a compensable degree.  See 60 Fed. Reg. 
49225 (September 23, 1995), which notes that the spleen has 
many functions in the areas of immune response, including 
filtration of the blood, iron reutilization, blood volume 
regulation and others, and that a splenectomy increases 
susceptibility to certain infections, such as those caused by 
encapsulated pneumococcus bacteria. Id.  (Emphasis added).  
The Board can find no factual or medical basis for the 
veteran's assertions on appeal: that he has constant colds 
and coughs, and that such symptoms, if shown, are due to 
service or service-connected disability.  The documented 
private and VA treatment evidence of record, including the 
March 2000 VA examiner's medical opinion, is squarely against 
the veteran's claim in all aspects.  

Additionally, the Board finds that the evidence of record 
does not suggest such an unusual or exceptional disability 
picture so as to render "impractical" the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321 
(1999).  Although the veteran has described constant cold and 
cough, with feelings of being tired, inability to exercise or 
enjoy winter sports with his children, with interference with 
his work, the evidence shows that his complaints are not 
corroborated by the available medical evidence.  More to the 
point, his service-connected splenectomy residuals have 
clearly not resulted in frequent periods of hospitalization 
or in marked interference with employment, as the veteran has 
denied under oath, at his Travel Board hearing, taking time 
off from work due to his reported cold or flu symptoms.  Id.  
It is undisputed that his disorder may have had some adverse 
affect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that an evaluation, in excess of 20 percent, is not 
warranted in this case on either a schedular or 
extraschedular basis.  

In making this determination, the Board has considered the 
hearing testimony of the veteran and his wife.  While their 
testimony is considered credible insofar as they described 
his symptoms and beliefs in the merits of the claim, they are 
not medical professionals and their testimony does not 
establish that any reported symptoms are residuals of the 
inservice spleen removal.  The United States Court of Appeals 
for Veterans Claims has held that lay persons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).


ORDER

The claim for an evaluation in excess of 20 percent for 
service-connected residuals of a splenectomy is denied.  

		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

